        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JESSICA MARCEAUX,                   )
                                    )
     PLAINTIFF,                     )
                                    )                CIVIL ACTION NO.
          v.                        )
                                    )                JURY TRIAL DEMANDED
NATIONAL CREDIT SYSTEMS, INC.       )
                                    )
     DEFENDANT.                     )
____________________________________)

          CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW Jessica Marceaux, hereinafter designated and referred to as

Plaintiff, and brings this her action for violation of the Fair Debt Collection

Practices Act (“FDCPA”) 15 U.S.C. § 1692, et seq., the Fair Credit Reporting Act,

15 U. S .C. § 1681 et seq., the Georgia Fair Business Practices Act (FBPA),

O.C.G.A. § 10-1-393, et seq., miscellaneous relief pursuant to the laws of Georgia

and declaratory relief as against National Credit Systems, Inc. hereinafter

designated and referred to as “NCS” or simply “Defendant” and for cause

respectfully shows as follows:

                                      PARTIES

                                          1.

      Plaintiff is a natural person who resides in Columbus, Muscogee County,

Georgia and is a “consumer” as defined by 15 U.S.C. § 1692a(3) and allegedly
                                               1
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 2 of 19




owes a “debt” as defined by 15 U.S.C. § 1692a(5). Plaintiff is also a “consumer” as

defined by § 1681a(c) of the FCRA and O.C.G.A. § 392 (a)(6).

                                          2.

      Defendant NCS is a Georgia corporation, the principal purpose of whose

business is the collection of debts, operating a debt collection agency from its

principal place of business or whose corporate citizenship is in the State of Georgia

and regularly collects or attempts to collect debts owed or due or asserted to be

owed or due another and is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                          3.

      NCS is also a furnisher of information as contemplated by the FCRA §

1681s-2(a) and (b), who regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about consumer

transactions or experiences with any consumer. NCS may be served with process

through its registered agent C T Corporation System 289 S. Culver Street,

Lawrenceville, Gwinnett County, GA, 30046-4805.

                          JURISDICTION AND VENUE

                                          6.

      Jurisdiction of this Court arises under 15 U.S.C. §§ 1681p, 15 U.S.C. §§

1692k(d), and 28 U.S.C. § 1331. Declaratory relief is available pursuant to 28

U.S.C. § 2201. The United States District Court also has supplemental jurisdiction


                                               2
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 3 of 19




with regard to Plaintiff’s state law claims and under the doctrine of supplemental

jurisdiction as set forth in 28 U.S.C. § 1367.

                                          7.

      Venue is proper, because Defendant maintains its offices in the Northern

District of Georgia.

                                          8.

      This is an action brought by a consumer for violations of the FCRA, 15

U.S.C. §§ 1681-1681u, and the FDCPA, 15 U.S.C. §§ 1692 - 1692o, in connection

with the attempted collection of a purported debt, that is not collectible from

Plaintiff or legally subject to file inclusion with Consumer Reporting Agency

(CRA). Plaintiff seeks actual damages, statutory and punitive damages, and to the

extent possible, injunctive and declaratory relief.

                                          9.

      Plaintiff is a natural person residing in Muscogee County, Georgia.

                                          10.

      NCS was, at all times relevant to this Complaint, a company that was

engaged in the business of collecting debts alleged to be due another (Brittwood-

Thayer, LLC, hereafter “Thayer”) in the State of Georgia. Upon knowledge and

belief, NCS is a corporate citizen of the State of Georgia.




                                                 3
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 4 of 19




                         REQUEST FOR TRIAL BY JURY
                                            11.

      Plaintiff requests a trial by jury.

             REQUEST FOR EXEMPLARY/PUNITIVE DAMAGES

                                            12.

      Plaintiff respectfully requests that this Honorable Court instruct the jury, as

the trier of facts, that in addition to actual or compensatory damages, punitive or

exemplary damages may be awarded against Defendants under the provisions of

the FCRA.

     REQUEST FOR COSTS OF LITIGATION AND ATTORNEY’S FEES

                                            13.

      Plaintiff respectfully requests that this Honorable Court award Plaintiff her

litigation expenses and other costs of litigation and reasonable attorney’s fees

incurred in this litigation in accordance with the provisions of the FCRA and the

FDCPA.

                           GENERAL FACTUAL BASIS

                                            14.

      A “consumer reporting agency” within this section is an agency which acts

for monetary fees, dues or on a cooperative nonprofit basis, which regularly

engages in whole or in part in gathering or evaluating information on consumers in


                                                  4
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 5 of 19




order to distribute such information to third parties engaged in commerce and

which uses a facility of interstate commerce to prepare or distribute the reports,

Porter v. Talbot Perkins Children's Services, S.D.N.Y.1973, 355 F. Supp. 174.

                                          15.

      Equifax, Experian and Trans Union are consumer reporting agencies.

                                          16.

      Plaintiff’s creditworthiness has been repeatedly compromised by the acts

and omissions of Defendant in continuing to report a non-viable debt.

                                          17.

      Plaintiff was a resident at the Brittwood Apartments in Columbus, Georgia

pursuant to a consumer lease requiring, inter alia, $917.00 per month rent.

                                          18.

      The apartment complex, but not Plaintiff’s individual unit, became infested

with bed bugs.

                                          19.

      Thayer undertook to employ professionals to exterminate the bed bugs and

to treat the entire four unit building of which Plaintiff’s dwelling unit was a part.




                                                5
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 6 of 19




                                         20.

      Plaintiff’s lease had a bed bug addendum attached that was stated, “You may

be required to pay all reasonable costs of cleaning and pest control treatments of

your dwelling unit…”

                                         21.

      Thayer decided to spread the cost of treatments for another unit’s bed bugs

over the entire tenant census of the building.

                                         22.

      Thus, there were no reasonable costs of treatment of Plaintiff’s unit.

                                         23.

      Thayer then informed Plaintiff that she was required to pay the bed bug fees

and other charges to total $1,610.00 before renewal of her lease in March 2018

                                         24.

      Plaintiff vacated the premises February 22, 2018 without paying the

wrongful charges.

                                         25.

      On August 1, 2018 Defendant sent Plaintiff a dunning notice demanding

payment of $4,405 from Plaintiff that she demonstrably did not owe.




                                                 6
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 7 of 19




                                         26.

      Additionally, Defendant told Plaintiff that it had reported the matter to the

three major consumer reporting agencies, Equifax, Experian and TransUnion.

                                         27.

      Defendant’s letter of August 1, 2018 was the first Plaintiff had received in

connection with the attempted collection of this purported debt.

                                         28.

      Defendant’s letter of August 1, 2018 makes no attempt whatever to comport

with mandatory disclosures pursuant to 15 U.S.C. § 1692g and 15 U.S.C. §

1692e(11).

                                         29.

      Defendant’s total omission of the disclosures is a per se violation and

Defendant is liable over to Plaintiff for actual damages, statutory damages of

$1,000 and attorney’s fees and expenses of litigation pursuant to 15 U.S.C. §

1692k(a)(1),(2A) and (3).

                                         30.

      Additionally, Defendant’s violation of this statute is a violation of O.C.G.A.

§ 10-1-393, et seq., the Georgia Fair Business Practices Act.




                                               7
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 8 of 19




                                         31.

      Plaintiff has satisfied the ante litem notice requirements of O.C.G.A. § 10-1-

399(b) and may seek treble damages under § 10-1-399(c), attorneys fees and costs

under § 10-1-399(d) and exemplary damages pursuant to § 10-1-399(a).

                                         32.

      Defendant’s reporting of this purported debt to consumer reporting agencies,

in May of 2018, which may have been initially proper, was no longer proper as

reported once in receipt of Plaintiff’s written dispute October 1, 2018.

                                         33.

      NCS at all times had apparent authority and reported to the consumer

reporting agencies that the matter had been charged off and a balance remained on

the date of delinquency in May, 2018.

                                         34.

      Plaintiff then contacted NCS in an attempt to resolve the matter.

                                         35.

      NCS undertook to insist that Plaintiff pay the remaining balance purported to

be owed on the account.

                                         36.

      Plaintiff learned that her consumer reports published by, at minimum,

Experian contained inaccurate information.


                                               8
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 9 of 19




                                         37.

      Plaintiff disputed an inaccurate account, reported to Equifax, Experian and

Trans Union. Plaintiff’s disputes to the credit reporting agencies took place in

March, 2019. NCS attributed to Plaintiff a derogatory account which should not

have been attributed to Plaintiff.

                                         38.

      In response to Plaintiff’s disputes, the consumer reporting agencies,

TransUnion and Experian each, pursuant to 15 U.S.C. § 1681i(a), forwarded to

NCS notification of Plaintiff’s disputes and requested that NCS conduct a

reinvestigation, per 15 U.S.C. § 1681s-2.

                                         39.

      NCS either failed to conduct such investigation or refused to conduct such

investigation of the disputed information and, instead, updated Plaintiff’s consumer

reports to report false, inaccurate information and attributed same to Plaintiff.

                                         40.

      NCS reported such information monthly on a regular cycle in accordance

with its subscribership with the consumer reporting agencies.

                                         41.

      NCS has failed and refused to review all relevant information provided by

and available through the consumer reporting agencies.


                                               9
         Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 10 of 19




                                          42.

        NCS was further notified by Plaintiff with regard to her dispute and the

inaccuracy of the information and that it was not Plaintiff’s dwelling unit that

became infested with bed-bugs. NCS nevertheless continued to report such

inaccurate and false information regarding Plaintiff.

                                          43.

        NCS was required to conduct a reasonable, timely, and more thorough

reinvestigation of Plaintiff’s disputes and respond to the consumer reporting

agencies to whom it subscribed with willful, complete, and relevant information.

                                          44.

        NCS violated the mandates of 15 § U.S.C. 1681s-2(b), and Plaintiff has

suffered damages as a result of those violations.

                                          45.

        NCS willfully violated the mandates of 15 U.S.C. § 1681s-2(b).

                                          46.

        Alternatively, NCS negligently violated the mandates of 15 U.S.C. § 1681s-

2(b).




                                                10
       Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 11 of 19




                                          47.

      NCS likewise violated the mandates of 15 U.S.C. § 1681s-2(a) and such

violations form the basis of a negligence per se claim and an intentional tort, per

se.

                                          48.

      NCS knew or should have known or consciously avoided knowing that the

information had repeatedly reported about Plaintiff was false and improperly

attributed to Plaintiff. NCS was further notified by Plaintiff of the errors and her

disputes, yet Defendant failed to report such information as disputed to the

consumer reporting agencies.

                                          49.

      Said information was negative and damaging to Plaintiff. Plaintiff sustained

credit denials repeatedly. The publication of false consumer reports is evidenced

in the inquiry section of the respective credit reports issued about Plaintiff.

                                          50.

      NCS is a “user” of credit information and “furnisher” of credit information

as discussed in the FCRA.

                                          51.

      NCS is a “debt collector” as discussed in the FDCPA.




                                                11
       Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 12 of 19




                                          52.

      NCS recklessly, maliciously and/or intentionally, published and

disseminated false and inaccurate information concerning Plaintiff with reckless

disregard for the truth of the matters reported.

                                          53.

      NCS’s publishing of such false and inaccurate information has severely

damaged the personal and consumer reputation of Plaintiff and caused severe

humiliation, emotional distress, and mental anguish.

                                          54.

      NCS was notified of its false reporting, however, NCS continued to issue

and/or publish report(s) to various consumer reporting agencies which contained

erroneous, inaccurate, and false information about Plaintiff.

                                          55.

      NCS also breached its various and multiple agreements and contracts with

the consumer reporting agencies [and/or their affiliates] [collectively “consumer

reporting agencies”], to whom it subscribed, by continuously reporting false credit

information about Plaintiff.




                                                12
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 13 of 19




                                           56.

      NCS was aware that its reporting and activities would [and will] damage

Plaintiff and her ability to enjoy life and utilize the credit rating and reputation

property rights she secured by honoring her obligations to her creditors.

                                           57.

      The consumer reporting agencies maintain subscriber contracts and

relationships with NCS separately and individually, under which it is allowed to

report credit data and have same placed in the credit reporting files and records of

those entities so that such data may be further reported to any and all of the

thousands of subscribing entities and persons.

                                           58.

      Under the subscriber contracts NCS owes a number of duties, including the

duty to report truthful and accurate information about its customers and other

consumers, including Plaintiff.

                                           59.

      NCS owed duties of reasonable care to Plaintiff.

                                           60.

      NCS failed to exercise reasonable care and prudence in each reporting and

re-reporting, the handling and reinvestigation of data about Plaintiff, all made the

subject of this lawsuit, and consequently caused damaged Plaintiff.


                                                 13
       Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 14 of 19




                                          61.

      NCS negligently impaired Plaintiff’s credit rating and property rights in her

credit reputation.

                                          62.

      Alternatively, NCS has, with willful intent to injure or maliciously, damaged

Plaintiff’s property rights in her credit reports and reputation and standing in the

community.

                                          63.

      NCS recklessly, maliciously and/or intentionally, published and

disseminated false and inaccurate information concerning Plaintiff with reckless

disregard for the truth of the matters asserted.

                                          64.

      NCS’s publishing of such false and inaccurate information has severely

damaged the personal and consumer reputation of Plaintiff and caused severe

humiliation, emotional distress, and mental anguish to Plaintiff.

                                          65.

      NCS was notified of inaccuracies by Plaintiff, however, NCS continued to

issue and/or publish report(s) to third parties which contained inaccurate

information about Plaintiff.




                                                14
       Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 15 of 19




                                         66.

      NCS has defamed Plaintiff.

                                         67.

      Alternatively, NCS has, with willful intent to injure and/or maliciously,

defamed Plaintiff.

                                         68.

      NCS has invaded Plaintiff’s privacy.

                                         69.

      Alternatively, NCS has, with willful intent to injure and/or maliciously,

invaded Plaintiff’s privacy.

                                         70.

      NCS has intentionally inflicted humiliation and emotional distress and

mental anguish on Plaintiff.

                                         71.

      Alternatively, NCS has, with willful intent to injure or maliciously,

published such false and inaccurate information and severely damaged the personal

and consumer reputation of Plaintiff and caused her to suffer severe humiliation,

emotional distress and mental anguish.




                                               15
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 16 of 19




                                          72.

       NCS has engaged in unfair and deceptive trade and business practices and is

liable unto Plaintiff under state laws for those violations.

                                          73.

       Alternatively, NCS has, with willful intent to injure or maliciously, engaged

in unfair and deceptive trade and business practices and is liable unto Plaintiff

under various state laws for those violations.

                                          74.

       All of NCS’s actions with regard to the infliction of humiliation, distress,

mental anguish, anxiety, frustration, vexation, and other general damages were

either intentional or in conscious disregard for the rights and sensibilities of

Plaintiff.

                                          75.

       Plaintiff quantifies the foregoing compensatory damages, for purposes of

this complaint, as having value of $7,500 as fair trade for being free of the

damaging misconduct of Defendant.

                                          76.

       NCS has, with willful intent to injure or maliciously, created the

environment that logically published false and inaccurate information and severely




                                                16
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 17 of 19




damaged the personal and consumer reputation of Plaintiff and caused her to suffer

severe humiliation, emotional distress and mental anguish.

                                         77.

       NCS, by policy, has engaged in unfair and deceptive trade and business

practices and is liable unto Plaintiff under the FDCPA and FCRA.

                                         78.

       Alternatively, NCS has, with willful intent to injure or maliciously, engaged

in unfair and deceptive trade and business practices and is liable unto Plaintiff

under the FDCPA and FCRA.

                                         79.

       All of the actions of NCS with regard to the infliction of humiliation,

distress, mental anguish, anxiety, frustration, vexation, and other general damages

were either intentional or in conscious or negligent disregard for the rights and

sensibilities of Plaintiff.

                                     PRAYERS

       Wherefore, Plaintiff respectfully prays as follows:

       (a) that Summons issue and Defendant be served as by law provided;

       (b) that Plaintiff be awarded judgment for all reasonable damages allowed

by law, and all reasonable damages sustained by Plaintiff including, but not limited

to, all actual or compensatory, statutory, exemplary, and punitive damages


                                               17
        Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 18 of 19




awarded in this case, as well as other demands and claims asserted herein

including, but not limited to, out-of-pocket expenses, credit denials, costs and time

attempted to repair her credit, embarrassment, inconvenience, lost economic

opportunity, loss of incidental time, frustration, mental anguish, fear of personal

and financial safety and security set herein at $10,000, attorney’s fees, and court

costs, and other assessments proper by law and any and all other applicable federal

and state laws, together with legal interest thereon from date of judicial demand

until paid;

      (c) that Plaintiff be awarded statutory damages for violation of the FDCPA

and FCRA or $1,000 each;

      (d) that Plaintiff be awarded actual damages together with treble damages

of $30,000 for violation of the GFBPA including compensatory damages,

attorney’s fees, and expenses of litigation;

      (e) that Plaintiff be awarded, most especially, punitive damages, but not

double recovery, for Defendant’s willful and malicious improper reporting to

consumer reporting agencies pursuant to the remedial intent of the Fair Credit

Reporting Act.

      (f) that all issues triable by jury be tried by a jury;

      (g) that all costs of this action be taxed to Defendant; and




                                               18
       Case 1:19-cv-01952-LMM Document 1 Filed 05/01/19 Page 19 of 19




      (h) for such other and further relief as unto this Court may seem just and

equitable in the premises.

This 1st day of May 2019.
                                                   s/ John W. Roper___
                                                   John W. Roper
                                                   Georgia Bar No: 614159

The Roper Law Firm
233 12th Street, Suite 602
Columbus, Georgia 31901
(706) 596-5353
Fax: (706) 596-5383
johnroper@roperlaw.com




                                            19
